Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-6 and 12-16 were previously withdrawn as a result of an election requirement. Claim 7 has been amended. Claims 7-9 and 10-11 are currently pending.

Drawings
The drawings submitted 05/24/2019 were received and are approved by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “circulate” in claim 7 is used by the claim to mean “recirculate or recycle,” while the accepted meaning is “to move through a system or area.” The term is indefinite because the specification does not clearly redefine the term. The specification does make reference to the term “recirculate,” although no reference to “circulate” was found.
Claims 8 and 10-11 are also rejected due to their dependency on claim 7.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7 – 8 and 10 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (U.S. 20130004807) in view of Cox et al. (U.S. 20120085556).

With respect to claim 7 and 10, Li discloses a fire suppressant system for a lithium ion battery ([abstract]) comprising a delivery system which has eutectic container (140) disposed within a battery housing ([0046]). Li further discloses that the eutectic container may as well be a sealed extruded tube ([0052]), such as a nozzle.
Li further discloses a liquid composition (143 – suppressant) is disposed within the container (140) through the use of compounds like trimethyl phosphate and triethyl phosphate ([0045]), the likes of which are found in liquid form.
Li further discloses that the liquid composition (143 – suppressant) contains a fire suppressant additive ([0044]),
wherein the delivery system causes the liquid coolant to circulate (dynamic flow) through the lithium ion battery to cool the battery and to flow out of the delivery system through the eutectic when heat in the lithium battery exceeds a melting temperature of the eutectic nozzle ([0047]).

Li does not disclose the liquid composition to be a coolant composition or be comprised of water, ethylene glycol, diethylene glycol, propylene glycol, polyalkylene glycol, betaine, various oils, refrigerants, or combinations thereof.
	Cox discloses a fire suppression apparatus ([abstract]) and teaches the use of coolants, specifically propylene glycol ([0045]). Cox further teaches that the use of coolants, specifically propylene glycol, are non-corrosive, and therefore easily stored, and inexpensive when compared to other materials used in fire suppression devices ([0045]).
	It would have been obvious to one having ordinary skill in the art at the time that the application was filed to include a coolant such as propylene glycol as taught by Cox in the liquid composition of the fire suppressant system disclosed by Li in order to store the liquid within the cell easier and save money

With respect to claims 8 and 11, Li discloses the use of a liquid composition that comprises a fire suppressant ([0044]), but does not disclose that the fire suppressant comprises an alkali metal salt of an aqueous vermiculite dispersion or that it comprises potassium acetate, potassium lactate, potassium carbonate, potassium bicarbonate, or a combination thereof.
	Cox discloses a fire suppression apparatus ([abstract]) and teaches the use of the fire suppressant additive comprising an alkali metal salt or an aqueous vermiculite dispersion, specifically the use of potassium acetate ([0046]). Cox further teaches that potassium acetate is an active fire suppressant compound, which is why it is desirable inside the coolant that is inside the fire suppression apparatus ([0046]).
	It would have been obvious for one having ordinary skill in the art at the time that the application was filed to include potassium acetate as taught by Cox in the liquid composition that comprises a fire suppressant additive as disclosed by Li in order to ensure that in the event of a fire, the flames would be adequately suppressed.

Response to Arguments
Applicant's arguments filed 03/15/2022 have been fully considered but they are not persuasive. 
Examiner acknowledges applicant’s arguments that Li modified by Cox fails to teach that the delivery system with the fire suppressant system can act simultaneously act as a cooling system which is consistently recirculating coolant through itself. However, such limitations are not claimed. Additionally, examiner acknowledges applicant’s attempt at claiming such a limitation via the word “circulate” and the newly added limitations to claim 7. However, the term “circulate” is not being used in its accepted meaning, as explained in the 35 U.S.C 112(b) rejection of claim 7, and is not further defined in the specification. Therefore, the arguments that Li fails to teach a system which is able both to recycle or recirculate coolant as a method to cool the battery, and act as an emergency fire suppressant delivery system in the event of over heating is not persuasive as such limitation is not currently claimed.  
Additionally, the newly added limitation of a coolant delivery system that circulates coolant is an inherent property of a coolant delivery system. Again, the emphasis on the recirculation or recycling of said coolant is not currently being claimed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641. The examiner can normally be reached M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (572)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727